Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 21-27, 31-34 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Kumar (US 2009/0125511 A1), published on May 14, 2009.
	As to claim 15, Kumar teaches “a content distribution system, the content distribution system configured to receive content from a content producer computer via a computer network, wherein the content is produced at the content producer computer and transmitted to the content distribution system via the computer network, the content distribution system further configured to distribute the content via the computer network to the content consumer computer, wherein the content consumer computer causes the content to be displayed on a graphical user interface of the content consumer computer, the content distribution system comprising a processor configured to: determine whether to distribute the content to the content consumer computer based on a set of rules” in figure 4, par. 0051 (contents of the AppMail engine are distributed within a content distribution system that comprises content producer and consumer).
distribute the content to the content consumer computer based on the direction of the content subscription manager” in par. 0061 (“…Another approach is to require the sender to have a valid account at a subscription site (e.g., Digg.com, Facebook, etc.) and/or to record and base social reference relevance and ranking determinations only on instances of sharing where the receiving party is a member of such a subscription site…”).
	Kumar teaches “receive content engagement information, the content engagement information comprising of a type of user interaction received from the interaction of the user with the content on the content consumer computer” in par. 0018 (“… virtually any trackable sharing-type interaction with content may form the basis for obtaining and employing content sharing social reference data for relevance and ranking”).
	Kumar teaches “update a content ranking by evaluating a function based on the type of user interaction logged in the content engagement information and a content consumer ranking that is associated with the content consumer computer, the content ranking to aid in response to search queries for the content” in paragraphs [0017-0018].
Kumar teaches “and 2App. No. 16/413,897Response to action dated Oct. 16, 2020 store the content ranking in a content ranking database, the content ranking stored with association to a keyword rank, the content producer computer, and a distribution list of the content that was distributed to the content consumer computer, wherein the content ranking database is queryable to obtain relevant search results based on the content ranking” in paragraphs [0019-0020] (search results are ranked based on social 
As to claim 25, it is rejected for similar reason as claim 15.

As to claim 16, Kumar teaches “wherein the content ranking is further stored with associations to a category rank” in par. 0013 (“…the present disclosure is directed to systems and methods for providing algorithmically determined relevance and ranking data based on one category of social reference, content sharing”);

	As to claim 17, Kumar teaches “wherein the processor is further configured to calculate the content consumer ranking based on a content producer ranking and a subscription factor, the subscription factor determined by whether the content consumer computer is subscribed to the content producer computer” in par. 0061.
As to claim 27, it is rejected for similar reason as claim 17.

As to claim 21, Kumar teaches “wherein the type of user interaction comprises forwarding the distribution to a different content consumer computer” in figures 3-4.
As to claim 31, it is rejected for similar reason as claim 21.

As to claim 22, Kumar teaches “wherein the type of user interaction comprises the time the content is viewed on the graphical user interface on the content consumer computer” in par. 0050 (“…which pages have been viewed (and how many times regardless of sharing…”);
As to claim 32, it is rejected for similar reason as claim 22.

As to claim 23, Kumar teaches “the processor further configured to ensure that content distribution meets legal requirements by logging distribution of content” in par. 0063 (“…a user that is registered with del.icio.us can login to their account pull information, articles…”);
As to claim 33, it is rejected for similar reason as claim 23.

As to claim 24, Kumar teaches “further configured to restrict distribution of content to the content consumer computer unless the content producer computer has explicit permission from the content consumer computer” in paragraphs [0064-0066].
As to claim 34, it is rejected for similar reason as claim 24.

As to claim 26, Kumar teaches “wherein the content ranking is further stored with associations to a category rank, wherein the category rank aids in determining content in a search query with a targeted category” in par. 0013 (“…the present disclosure is directed to systems and methods for providing algorithmically determined relevance and ranking data based on one category of social reference, content sharing”).


Claims 18-19, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2009/0125511 A1), published on May 14, 2009 in view of Wu (US 2011/0225140 A1), published on September 15, 2011.

	As to claim 18, it appears Kumar does not teach “wherein the processor is further configured to calculate the content producer ranking based on a distribution ranking and an authorship factor, the authorship factor determined by the number of authors for a distribution”.
	However, Wu teaches “wherein the processor is further configured to calculate the content producer ranking based on a distribution ranking and an authorship factor, the authorship factor determined by the number of authors for a distribution” in pars. 0036-0037 ("Content items associated with authors of high expertise levels are ranked favorably and content associated with authors of low expertise levels are ranked unfavorably.  Authors may be ranked or categorized into the following expertise categories: expert, advanced, intermediate, beginner, novice or unknown").
Kumar and Wu are analogous art because they are in the same field of endeavor, electronic contents distribution. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the rank adjustment processing unit, disclosed by Kumar, to include “wherein the processor is further configured to calculate the content producer ranking based on a distribution ranking and an authorship factor, the authorship factor determined by the number of authors for a distribution”, as disclosed by Wu in order to provide useful content item based on author expertise (see Wu, par. 0037).
As to claim 28, it is rejected for similar reason as claim 18.

As to claim 19, Wu teaches “wherein the processor is further configured to calculate the distribution ranking based on the content ranking and a damping factor, the damping factor determined by the age of the content” in par. 0006 (content distribution in a short period of time), par. 0017 (“ultra-fresh content”, “real time content” are defined as content within newly created in time (or low/young age item) as to disclose of damping factor determined by the age of the content).
As to claim 29, it is rejected for similar reason as claim 19.


Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2009/0125511 A1), published on May 14, 2009 in view of Chunilal (US 2011/0082881 A1), published on April 07, 2011.
As to claim 20, it appears Kumar does not explicitly teach “wherein the type of user interaction comprises clicking on a hyperlink”.
However, Chunilal teaches “wherein the type of user interaction comprises clicking on a hyperlink” in par. 0351.
Kumar and Chunilal are analogous art because they are in the same field of endeavor, electronic contents distribution. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the rank wherein the type of user interaction comprises clicking on a hyperlink” to provide more user operation options (see Chunilal par. 0351).
As to claim 30, it is rejected for similar reason as claim 20.

Response to Arguments
Regarding Applicant’s argument with respect to claim 15, Applicant argues that Kumar does not disclose the recited features and more specifically, Kumar does not disclose the configuration of the content ranking that is stored as recited in claim 15. Applicant’s argument is respectfully considered, but is not persuasive. In paragraphs [0017-0020], a wide ranges of technique to determining a weighting factor based on content sharing data are disclosed. In addition, Kumar discloses “In fact, virtually any trackable sharing-type interaction with content may form the basis for obtaining and employing content sharing social reference data for relevance and ranking” as a configuration of the content ranking.
In addition, Applicant also argues that “Edmonds does not disclose the storing of content ranking where the content ranking is stored with associations to other data”. Applicant’s argument is respectfully considered, but is not persuasive. The configuration of content ranking where the content ranking is stored with associations to other data, is disclosed by Kumar, as explained above.
Applicant also argues that “Wu does not disclose the use of content ranking that is stored with associations to other data in a content ranking database”. Applicant’s argument is respectfully considered, but is not persuasive. The configuration of content where the use of content ranking that is stored with associations to other data in a content ranking database, is disclosed by Kumar (par. 0018), as explained above.
Applicant also argues that “Gordon does not appear to disclose a content ranking database configured to store a content ranking, whether the content ranking is stored with associations to a content producer computer and an associated distribution”. Applicant’s argument is respectfully considered, but is not persuasive. Kumar discloses “a content ranking database configured to store a content ranking, whether the content ranking is stored with associations to a content producer computer and an associated distribution”, as explained above.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165